Citation Nr: 1442146	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-40 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Propriety of severance of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1952 to January 1956.  These matters are before the Board of Veterans' Appeals (Board) from January 2010 (hearing loss), May 2010 (tinnitus), and September 2010 (headaches) rating decisions of a Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss on de novo review, and regarding the rating for tinnitus and the propriety of severance of service connection for headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on findings that a right ear hearing loss disability was not shown and that left ear hearing loss was not shown to be related to his service.

2.  Evidence received since the March 2004 rating decision suggests that the Veteran has a bilateral hearing loss disability which may be related to his service; relates to an unestablished fact necessary to substantiate a claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens his claim for service connection for bilateral hearing loss, there is no need to belabor the impact of the VCAA on the matter, as any VCAA- mandated notice or duty to assist omission is harmless.

New and Material Evidence

A March 2004 rating decision denied the Veteran service connection for bilateral hearing loss disability based essentially on findings that a right ear hearing loss disability was not shown and that left ear hearing loss was not shown to be related to his service.  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence received since the March 2004 rating decision includes an opinion by a private physician (dated in July 2010) to the effect that the Veteran has hearing loss related to his service.  This evidence was not part of the record in 2004, and is new.  As it addresses whether the Veteran has bilateral hearing loss that may be related to service, it pertains to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for bilateral hearing loss may be reopened.  De novo consideration of the claim is addressed below.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

Additional development is required for de novo consideration of the matter of service connection for bilateral hearing loss.  In this regard, private evidence now associated with the record suggests that the Veteran has a bilateral hearing loss disability that is related to his service.  On December 2003 VA examination, the examiner had opined that the Veteran's sensorineural hearing loss was at least as likely as not related to his service; however, no rationale for this opinion was provided.  The Board notes that the examiner noted that the Veteran's bilateral hearing loss was service-related; however, audiometry showed only the presence of a left ear hearing loss disability.  Accordingly, as it is unclear both whether the Veteran actually has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so, whether such is related to his service, an audiological evaluation to secure a medical opinion in this matter is necessary.  Further, the Veteran appears to suggest that his hearing loss may be related to his service-connected residuals of a punctured right ear drum.  See April 2011 statement.  An opinion addressing a secondary service connection theory of entitlement is also necessary. 

Regarding the matter of the rating for tinnitus, the Veteran claims the disability has worsened.  In a July 2010 statement, a private physician indicated the Veteran has "progressively worsening service-related tinnitus bilaterally."  While 10 percent is the maximum schedular rating provided for tinnitus, however perceived, a contemporaneous examination to assess whether the disability might need referral for extraschedular consideration is necessary.

Regarding the propriety of the severance of service connection for headaches, the Board notes that a May 2010 rating decision proposed to terminate service connection for headaches.  The proposal was implemented by a September 2010 rating decision.  Correspondence from the Veteran received in April 2011 expresses disagreement with the severance and is reasonably interpreted as a (timely) notice of disagreement with the September 2010 rating decision.  The RO has not issued a statement of the case (SOC) in the matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not currently before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of complete updated clinical records of any VA or private evaluations or treatment the Veteran has received for hearing loss and/or tinnitus.

2.  Thereafter, arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether he has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so, the likely etiology of such disability, and the current severity of his service-connected tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a hearing loss disability in each ear (as defined in 38 C.F.R. § 3.385)?  If not, please reconcile the conclusion with the July 2010 private physician's opinion suggesting otherwise.   

(b)  If a bilateral hearing loss disability is found, please opine whether such disability is at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include as due to exposure to noise therein?

(c)  If a bilateral hearing loss is determined to not be related directly to the Veteran's service, please indicate whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by the Veteran's service-connected residuals of a punctured right eardrum or his tinnitus?

(d)  If the opinion of the examiner is that hearing loss was not incurred in service or caused or aggravated by a service-connected disability, please identify the etiology for the hearing loss considered more likely.

(e)  Regarding tinnitus, please describe the severity of the disability and its impact on occupational and daily activity functioning, specifically indicating whether it has required hospitalization, caused marked interference with employment, or has any other unusual features not encompassed by the schedular criteria.

3.  Issue an appropriate SOC regarding the propriety of severance of service connection for headaches.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

4.  Review the record and readjudicate the remaining claims (tinnitus, to include whether referral for extraschedular consideration is indicated).  If either remains denied, issue a supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


